Exhibit 10.1
EXECUTION VERSION


Mallinckrodt plc
Stock and Incentive Plan
Terms and Conditions
of
Restricted Unit Award
RESTRICTED UNIT AWARD granted on >>Grant Date<< (the “Grant Date”).
1.Grant of Restricted Units. Mallinckrodt plc (the “Company”) has granted you
>>Total Shares Granted<< Restricted Units subject to the provisions of these
Terms and Conditions and the Plan. The Company will hold the Restricted Units in
a bookkeeping account on your behalf until such units become payable or are
forfeited or cancelled.
2.Amount and Form of Payment. Each Restricted Unit represents one (1) Ordinary
Share and vested Restricted Units will be redeemed solely for Shares, subject to
Section 10.
3.Dividends. Each unvested Restricted Unit will be credited with a Dividend
Equivalent Unit (“DEU”) for any cash or stock dividends distributed by the
Company on an Ordinary Share. DEUs will be calculated at the same dividend rate
paid to other holders of Ordinary Shares and will vest in accordance with the
vesting schedule applicable to the underlying Restricted Units and shall be paid
as of the same date payment for the Restricted Units occurs.
4.Vesting. Except as provided below, Restricted Units subject to this Award will
vest according to the following schedule:


Date                Vested Percentage
1st Anniversary of Grant Date                25%
2nd Anniversary of Grant Date            50%
3rd Anniversary of Grant Date                75%
4th Anniversary of Grant Date                100%


Payment of vested Restricted Units and associated DEUs shall be made no later
than the last day of the calendar year in which the vesting date occurs. If your
employment terminates before full (100%) vesting, you will forfeit the unvested
portion of Restricted Units and associated DEUs. However, if your employment
terminates due to Normal Retirement (your employment terminates on or after the
date you attain age 60 and the sum of your age and years of service equals at
least 70), Early Retirement (your employment terminates on or after the date you
attain age 55 and the sum of your age and years of service equals at least 60),
death, Disability, a Change in Control, Divestiture or Outsourcing Agreement,
Restricted Units and associated DEUs subject to this Award will become vested
and shall be paid in accordance with the provisions of Section 5, 6 or 7, as
applicable.




1/1     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------




5.Early Retirement, Normal Retirement, Disability or Death. Notwithstanding the
vesting provisions described in Section 4, Restricted Units subject to this
Award will vest if your Termination of Employment is a result of your Early
Retirement, Normal Retirement, Disability or death as follows:


(i)Early Retirement. If your employment terminates as a result of your Early
Retirement (as defined in Section 4) and your Early Retirement occurs less than
12 months after the Grant Date, you will forfeit all Restricted Units subject to
this Award. If, however, your Early Retirement occurs at least 12 months after
the Grant Date, then you will be entitled to pro rata vesting of Restricted
Units subject to this Award based on (A) the number of whole months completed
from Grant Date through your Termination of Employment date divided by 48 times
(B) the total number of Restricted Units subject to this Award minus (C) the
number of Restricted Units subject to this Award that previously vested. Subject
to the delay in payment described in Section 24 that applies if you are a
“specified employee” upon your Termination of Employment, payment of such vested
amounts shall be made within 30 days of your Termination of Employment; provided
that, you shall not have the right, directly or indirectly, to choose the
taxable year of payment.


(ii)Normal Retirement, Disability or Death. If your employment terminates as a
result of your Normal Retirement (as defined in Section 4), your death or a
Disability, then you will become fully vested in all Restricted Units subject to
this Award on the date of your Normal Retirement, death or Termination of
Employment due to Disability. Subject to the delay in payment described in
Section 24 that applies if you are a “specified employee” upon your Termination
of Employment as a result of your Normal Retirement or Disability (but not your
death), payment of such vested amounts shall be made within 30 days of your
Termination of Employment; provided that, you shall not have the right, directly
or indirectly, to choose the taxable year of payment.


6.Termination of Employment Following a Change in Control. Notwithstanding the
vesting provisions described in Section 4, you will become fully vested in all
Restricted Units subject to this Award on the date your employment is
involuntarily terminated after a Change in Control if you satisfy one of the
following requirements:


(i)During the 12 month period immediately following a Change in Control, the
Company or any Subsidiary terminates your employment for any reason other than
Cause, Disability or death; or


(ii)During the 12 month period immediately following a Change in Control, and
within 60 days after one of the events listed in this Section 6(ii), you
terminate your employment because the Company or any Subsidiary, without your
consent,


(1) materially reduces your base salary, target annual bonus opportunity, or
retirement, welfare, target share incentive opportunity, and other benefits
taken as a whole, as in effect immediately prior to the Change in Control; or


2/2     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------




(2) requires you to relocate to a principal place of employment more than 50
miles from your existing place of employment, which materially increases your
commuting time;


provided, however, that an event described in (1) or (2) of this Section 6(ii)
shall permit your termination of employment to be deemed a termination following
a Change in Control only if (A) you provide written notice to the Company or
Subsidiary specifying in reasonable detail the event upon which you are basing
your termination within 90 days after the occurrence of such event; (B) the
Company or Subsidiary fails to cure such event within 30 days after its receipt
of such notice; and (C) you terminate your employment within 60 days after the
expiration of such cure period. Subject to the delay in payment described in
Section 24 that applies if you are a “specified employee” upon your Termination
of Employment, payment of such vested amounts shall be made within 30 days of
your Termination of Employment; provided that, you shall not have the right,
directly or indirectly, to choose the taxable year of payment.


7.Termination of Employment Resulting From Divestiture or Outsourcing Agreement.
Notwithstanding the vesting provisions described in Section 4, and subject to
the provisions of subsection (i) below, if your employment with the Company or a
Subsidiary terminates as a result of a Divestiture or an Outsourcing Agreement,
then Restricted Units subject to this Award will vest on a pro-rata basis based
on (A) the number of whole months completed from Grant Date through your
Termination of Employment date divided by 48 times (B) the total number of
Restricted Units subject to this Award minus (C) the number of Restricted Units
subject to this Award that previously vested.


(i)Notwithstanding the foregoing provisions of this Section 7, you shall not be
eligible for pro-rata vesting if (A) your Termination of Employment occurs on or
prior to the closing date of a Divestiture or such later date as is provided
specifically in the applicable transaction agreement or related agreements, or
on the effective date of an Outsourcing Agreement (the “Applicable Employment
Date”), and (B) you are offered Comparable Employment with the buyer, successor
company or Outsourcing Agent, as applicable, but do not commence such employment
on the Applicable Employment Date.


(ii)For purposes of this Section 7 and these Terms and Conditions, (A)
“Comparable Employment” means employment at a location that is no more than 50
miles from your job location at the time of your Termination of Employment that
has a base salary and target bonus opportunity that is at least equal to your
base salary and target bonus opportunity in effect immediately prior to your
Termination of Employment; (B) “Disposition of Assets” means the disposition by
the Company or a Subsidiary of all or a portion of the assets used by the
Company or Subsidiary in a trade or business to an unrelated individual or
entity; (C) “Disposition of a Subsidiary” means the disposition by the Company
or Subsidiary of its interest in a subsidiary or controlled entity to an
unrelated individual or entity, provided that such subsidiary or controlled
entity ceases to be a member of the Company’s controlled group as a result of
such disposition; (D)


3/3     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------




“Divestiture” means a Disposition of Assets or a Disposition of a Subsidiary;
and (E) “Outsourcing Agreement” means a written agreement between the Company or
Subsidiary and an unrelated third party (“Outsourcing Agent”) pursuant to which
(1) the Company or Subsidiary transfers the performance of services previously
performed by Company or Subsidiary employees to the Outsourcing Agent, and (2)
the Outsourcing Agreement includes an obligation of the Outsourcing Agent to
offer employment to any employee whose employment is being terminated as a
result of or in connection with said Outsourcing Agreement.


8.Withholdings. The Company has the right, prior to the issuance or delivery of
any Shares subject to this Award, to withhold or require from you the amount
necessary to satisfy applicable tax requirements (e.g., income tax, social
insurance, payroll tax and payment on account), as determined by the Company.
If, at any time after the Grant Date, you become subject to tax in more than one
jurisdiction, the Company may be required to withhold or account for applicable
tax requirements in the various jurisdictions. By accepting this Award, you
authorize the Company or any Subsidiary to satisfy applicable tax or tax
withholding requirements by: (i) withholding from your wages or other cash
compensation payable to you; (ii) withholding from any proceeds resulting from
the sale of Shares subject to this Award either through a voluntary sale or
through a mandatory sale arranged by the Company on your behalf and pursuant to
this authorization; (iii) redemption by the Company at Fair Market Value of
Shares due to you following the vesting of Shares subject to this Award; or (iv)
a combination of (i), (ii) or (iii) above. Furthermore, if the Shares subject to
this Award vest under circumstances where they have not otherwise been fully
paid-up in accordance with the requirements of Irish law, the Company or any
Subsidiary may require you to pay the par value of each Share which vests
hereunder at the time of such vesting. The Company or any Subsidiary may take
the payment from you by application of any of the methods of withholding set
forth herein. If the Company or any Subsidiary cannot withhold or account for
all taxes associated with this Award, or obtain payment of the par value of each
Share that vests hereunder, by application of the means described herein, then,
by accepting this Award, you agree that you will pay to the Company or any
Subsidiary all amounts necessary to satisfy applicable tax requirements or the
requirement that Shares be issued on a fully paid-up basis and acknowledge that
the Company may refuse to issue or deliver Shares subject to this Award, or the
proceeds from the sale of such Shares, if you do not comply with such
obligations.


9.Transfer of Award. You may not transfer this Award or any interest in
Restricted Units except by will or the laws of descent and distribution. Any
other attempt to transfer this Award or any interest in Restricted Units is null
and void.


10.Forfeiture of Award. You will forfeit all or a portion of the Restricted
Units subject to this Award if your employment terminates under the
circumstances described below:




4/4     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------




(i)If the Company or Subsidiary terminates your employment for Cause, including,
without limitation, a termination as a result of your violation of the Company’s
Guide to Business Conduct, then the Company will immediately rescind all
unvested Restricted Units subject to this Award and you will forfeit all rights
you have with respect to this Award. Also, by accepting this Award, you agree
and promise to deliver to the Company immediately upon your Termination of
Employment for Cause, Shares (or, in the discretion of the Company, cash) equal
in value to the amount of all Restricted Units subject to this Award that vested
during the 12-month period that occurs immediately before your Termination of
Employment for Cause.


(ii)If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were a Company or Subsidiary employee you engaged
in activity that would have constituted grounds for the Company or Subsidiary to
terminate your employment for Cause, then the Company will immediately rescind
all unvested Restricted Units subject to this Award and you will forfeit all
rights you have with respect to this Award. Also, by accepting this Award, you
agree and promise to deliver to the Company immediately upon the date the
Committee determines that you could have been terminated for Cause, Shares (or,
in the discretion of the Company, cash) equal in value to the amount of all
Restricted Units subject to this Award that vested during the period that begins
12 months immediately before your Termination of Employment and ends on the date
that the Committee determines that you could have been terminated for Cause.


(iii)If the Committee determines in its sole discretion that at any time after
your Termination of Employment and prior to the first anniversary of your
Termination of Employment you (A) disclosed confidential or proprietary
information related to any business of the Company or any Subsidiary or (B)
entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (1) such employment or consultation arrangement would likely (in the
Committee’s sole discretion) result in the disclosure of confidential or
proprietary information related to any business of the Company or any Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you had access to strategic or confidential information and (2) the
Committee has not approved the arrangement in writing, then the Company will
immediately rescind all unvested Restricted Units subject to this Award and you
will forfeit all rights you have with respect to this Award. Also, by accepting
this Award, you agree and promise to deliver to the Company, immediately upon
the Committee’s determination date, Shares (or, in the discretion of the
Company, cash) equal in value to the amount of all Restricted Units subject to
this Award that vested during the period that begins 12 months immediately
before your Termination of Employment and ends on the date of the Committee’s
determination.


11.Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up,


5/5     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------




spin-off, reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by this Award and other relevant
provisions to the extent necessary to prevent dilution or enlargement of the
benefits or potential benefits intended to be provided by this Award. Any such
determinations and adjustments made by the Committee will be binding on all
persons.


12.Restrictions on Payment of Shares. Payment of Shares for Restricted Units is
subject to the conditions that, to the extent required at the time of delivery
of such Shares:


(i)The Shares covered by this Award will be duly listed, upon official notice of
issuance, on the NYSE; and


(ii)A Registration Statement under the United States Securities Act of 1933 with
respect to the Shares will be effective or an exemption from registration will
apply.


If there is any registration, qualification, exchange control or other legal
requirement imposed upon this Award or the Shares subject to this Award by
applicable securities or exchange control laws (including rulings or regulations
issued by the United States Securities and Exchange Commission or any other
governmental agency with jurisdiction over the issuance of this Award or the
Shares subject to this Award), the Company shall not be required to deliver any
Shares subject to this Award before the Company, in its sole discretion, has
determined that either (a) it has satisfied any such requirements or has
received the requisite approval from the appropriate governmental agency; or (b)
an exemption from such registration or exchange control requirement applies. By
accepting this Award, you acknowledge that you understand that the Company is
under no obligation to register this Award or the Shares subject to this Award
with any governmental agency or to seek approval from any governmental agency
for the issuance or sale of Shares subject to this Award.
13.Disposition of Securities. By accepting this Award, you acknowledge that you
have read and understand the Company’s Insider Trading Policy and are aware of
and understand your obligations under United States federal securities laws with
respect to trading in the Company’s securities.


14.Plan Terms Govern. The vesting of Restricted Units, the disposition of any
Shares received on or after such vesting, and the treatment of any gains
received upon such disposition are subject to the terms of the Plan and any
rules that the Committee prescribes. The Plan document, as amended from time to
time, is incorporated into these Terms and Conditions. The Grant Letter and
these Terms and Conditions shall together constitute the Award Certificate
referred to in the Plan. Unless defined herein, capitalized terms used in these
Terms and Conditions are defined in the Plan. If there is any conflict between
the terms of the Plan and these Terms and Conditions, the Plan’s terms govern.
By accepting this Award, you acknowledge receipt of the Plan and the prospectus,
as in effect on the Grant Date.


6/6     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------






15.Clawback Policy. Notwithstanding any other provision of this Award to the
contrary, any Shares issued hereunder, and/or any amount received with respect
to any sale of any such Shares, shall be subject to potential cancellation,
recovery, repayment, or other action in accordance with the terms of the
Company’s Incentive Compensation Clawback Policy, as it may be amended from time
to time, and applicable securities laws. By accepting this Award, you agree and
consent to the Company’s application, implementation, and enforcement of (a) the
Incentive Compensation Clawback Policy and (b) any provision of applicable law
relating to the cancellation, recovery, or repayment of compensation under this
Award, and expressly agree that the Company may take such actions as are
necessary or desirable to effectuate the Incentive Compensation Clawback Policy,
any similar policy, or applicable law without further consent or action being
required of you. To the extent the terms of this Award and the Incentive
Compensation Clawback Policy (or similar policy or applicable securities laws)
conflict, the terms of such policy shall govern.


16.Personal Data. To comply with applicable law and to administer this Award
appropriately, the Company and its agents may accumulate, hold and process your
personal data and/or “sensitive personal data” within the meaning of applicable
law (“Personal Data”). Personal Data includes, but is not limited to, the
information provided to you as part of the grant package and any changes thereto
(e.g., details of Restricted Units, including amounts awarded, unvested, or
vested), other appropriate personal and financial data about you (e.g., name,
home address, telephone number, date of birth, nationality, job title, reason
for termination of employment and social security, social insurance or other
identification number), and information about your participation in the Plan and
Shares obtained under the Plan from time to time. By accepting this Award, you
give your explicit consent to your employer’s and the Company’s accumulating,
transferring, and processing Personal Data as necessary or appropriate for Plan
administration. Your Personal Data will be retained only as long as is necessary
to administer your participation in the Plan. If applicable, by accepting this
Award, you also give your explicit consent to the Company’s transfer of Personal
Data outside the country in which you work or reside and to the United States of
America where the same level of data protection laws may not apply as in your
home country. The legal persons for whom your Personal Data are intended (and by
whom your Personal Data may be transferred, processed or exchanged) include the
Company, its Subsidiaries (or former Subsidiaries as are deemed necessary), the
outside Plan administrator, their respective agents, and any other person that
the Company retains or utilizes for compensation planning or Plan administration
purposes. You have the right to request a list of the names and addresses of any
potential recipients of your Personal Data and to review and correct your
Personal Data by contacting your local Human Resources Representative. By
accepting this Award, you acknowledge your understanding that the transfer of
the information outlined here is important to Plan administration and that
failure to consent to the transmission of such information may limit or prohibit
your participation in the Plan. By accepting this Award, you acknowledge that
you are providing the consents herein on a purely voluntary basis and that, if
you do not consent or if you later seek to revoke your consent,


7/7     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------




it will adversely impact the ability of the Company to administer your Awards
but it will not adversely impact your employment status or service with your
employer.


17.No Contract of Employment or Promise of Future Grants. By accepting this
Award, you agree that you are bound by the terms of the Plan and these Terms and
Conditions and acknowledge that this Award is granted in the Company’s sole
discretion and is not considered part of any employment contract or your
ordinary or expected salary or other compensation for services of any kind
rendered to the Company or any Subsidiary. You further agree that this Award,
and your Plan participation, do not form, and will not be interpreted as
forming, an employment contract or guarantee of employment with the Company or
any Subsidiary. The Company, in its sole discretion, voluntarily established the
Plan and may amend or terminate it at any time pursuant to the terms of the
Plan. You understand that the grant of restricted units under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive future grants of any restricted units, or benefits in lieu of restricted
units, even if restricted units have been granted repeatedly in the past and
that all decisions with respect to future grants will be in the Company’s sole
discretion. By accepting this Award, you also acknowledge that this Award and
any gains received hereunder are extraordinary items and are not considered part
of your salary or compensation for purposes of any pension or retirement
benefits or for purposes of calculating any termination, severance, redundancy,
resignation, end of service payments, bonuses, long-service awards, life or
accident insurance benefits or similar payments. Neither this Award, nor any
gains received hereunder, is intended to replace any pension rights or
compensation. If the Company or Subsidiary terminates your employment for any
reason, you agree that you will not be entitled to damages or compensation for
breach of contract, dismissal (in any circumstances, including unfair dismissal)
or compensation for any loss of office or otherwise to any sum, Shares,
Restricted Units or other benefits to compensate you for the loss or diminution
in value of any actual or prospective rights, benefits or expectation under or
in relation to the Plan.


18.Limitations. Nothing in these Terms and Conditions or the Plan grants to you
any right to continued employment with the Company or any Subsidiary or to
interfere in any way with the Company or Subsidiary’s right to terminate your
employment at any time and for any reason, subject to applicable law. Payment of
Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific Company or Subsidiary
asset by reason of this Award. You have no rights as a stockholder of the
Company pursuant to this Award until Shares are actually delivered to you.


19.Entire Agreement and Amendment. These Terms and Conditions, the Grant Letter,
the Plan, and any other Company policies specifically referred to herein
constitute the entire understanding between you and the Company regarding this
Award. These Terms and Conditions supersede any prior agreements, commitments or
negotiations concerning this Award. These Terms and Conditions may not be
modified, altered or changed except by the Committee (or its delegate) in
writing and pursuant to


8/8     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------




the terms of the Plan; provided, however, that the Company has the unilateral
authority to amend these Terms and Conditions without your consent to the extent
necessary to comply with applicable securities registration or exchange control
requirements and to impose additional requirements on this Award or Shares
subject to this Award if the Company, in its sole discretion, deems it necessary
or advisable for legal or administrative reasons.


20.Severability. The invalidity or unenforceability of any provision of these
Terms and Conditions will not affect the validity or enforceability of the other
provisions of these Terms and Conditions, which will remain in full force and
effect. Moreover, if any provision is found to be excessively broad in duration,
scope or covered activity, the provision will be construed so as to be
enforceable to the maximum extent compatible with applicable law.


21.Waiver. By accepting this Award, you acknowledge that a waiver by the Company
of any breach by you of a provision of these Terms and Conditions shall not
operate or be construed as a waiver by the Company of any other provision of
these Terms and Conditions or of a subsequent breach.


22.Notices. By accepting this Award, you agree to receive documents, notices and
any other communications relating to your participation in the Plan in writing
by regular mail to your last known address on file with your employer, the
Company or Subsidiary or any outside Plan administrator, or by electronic means,
including by e-mail, through an online system maintained by any outside Plan
administrator or by a posting on the Company’s intranet website or on an online
system or website maintained by any outside Plan administrator.


23.Stock Ownership Guidelines. By accepting this Award, you agree that Shares
granted under this Award may be subject to the Company’s Stock Ownership
Guidelines, as they may be amended from time to time, and which are incorporated
herein by reference. Such guidelines may impose restrictions on your ability to
sell or transfer Shares acquired under this Award.
24.Code Section 409A Compliance. This Award is subject to Code Section 409A, and
the provisions contained in Section 7.11 of the Plan shall govern and shall
supersede any applicable provision of these Terms and Conditions. Therefore,
payment upon vesting under Sections 5, 6 and 7 of these Terms and Conditions
shall be delayed for 6 months following your Termination of Employment if you
are a “specified employee” as described in Section 7.11 of the Plan.


25.Governing Law. This Award and these Terms and Conditions are governed by the
law of Ireland and shall be construed accordingly; provided, however, that, to
the extent that any provisions of Irish employment law are relevant, such
provisions shall only apply to an individual who has entered into a contract of
employment with the Company or any of its Irish subsidiaries.




9/9     FY16 Grant Standard RSU Ts&Cs





--------------------------------------------------------------------------------




26.Acceptance. In order to receive this Award, you must electronically
acknowledge and accept on Mallinckrodt’s third party Equity Administrator’s
website the terms and conditions set forth in the Plan and these Terms and
Conditions.  By accepting this Award, you agree to the following: (i) you have
carefully read, fully understand and agree to all of the terms and conditions
contained in the Plan and these Terms and Conditions; and (ii) you understand
and agree the Plan and these Terms and Conditions constitute the entire
understanding between you and the Company regarding this Award, and any prior
agreements, commitments or negotiations concerning this Award are replaced and
superseded.  If you do not acknowledge these Terms and Conditions on the
website, you will not be entitled to your Award.




10/10     FY16 Grant Standard RSU Ts&Cs



